ORDER
The Court has considered the Respondent’s Affidavit in lieu of Application for Reinstatement. It appears that the State Bar, by and through its Chief Bar Counsel, has no objection to the reinstatement of Respondent. Therefore, pursuant to Rule 71(c) of the Rules of the Supreme Court,
IT IS ORDERED affirming the terms of probation as set forth in the Opinion filed February 18, 1993, 174 Ariz. 146, 847 P.2d 1093, with the exception that the terms of Respondent’s payment of restitution, fees, costs and expenses will be determined by a payment schedule agreed to between Respondent and the State Bar.
IT IS FURTHER ORDERED that Respondent be and he hereby is reinstated and may resume the practice of law upon entry of this order.
/s/ Stanley G. Feldman STANLEY G. FELDMAN Chief Justice